Citation Nr: 0618417	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
April 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to a TDIU.

This case was previously before the Board and, in September 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board.  For reasons that 
will be explained below, the case is again being remanded to 
the RO. 

 The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Following the most recent supplemental statement of the case 
in March 2006, a statement from the veteran's mother relating 
to her observations of the veteran's condition and 
employability was received by the Board.  This letter, 
received in May 2006, is pertinent to the issue on appeal.  
The RO has not had the opportunity to review this evidence in 
conjunction with the veteran's claim.  The veteran's 
representative, in an informal hearing presentation dated in 
May 2006, has specifically declined to waive initial review 
of this evidence by the RO.  

Because the veteran did not waive initial consideration of 
the additional evidence by the agency of original 
jurisdiction (AOJ), the issue of entitlement to a TDIU must 
be returned to the AOJ for readjudication, taking into 
consideration all of the evidence of record.

In May 2004, the RO inquired of the Social Security 
Administration (SSA) whether the veteran was in receipt of 
SSA disability benefits.  It was indicated by the SSA that 
the veteran's claim was denied.  It is unclear whether the 
veteran has since reapplied for SSA disability benefits.  A 
request to the veteran for this information should be 
undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
inquire whether he is in receipt of SSA 
disability benefits.  If the response is 
affirmative, the RO should obtain from 
the SSA the records pertinent to the 
veteran's claim for Social Security 
benefits to include the medical records 
relied upon concerning that claim.

3.  The RO should then readjudicate the 
issue of entitlement to a TDIU in light 
of the evidence, to include the evidence 
received since the March 2006 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


